[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 10-11277                    OCT 20, 2010
                            Non-Argument Calendar                JOHN LEY
                          ________________________                 CLERK

                  D.C. Docket No. 4:08-cr-00368-WTM-GRS-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

MICHAEL ANTHONY GRANT,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Georgia
                         _________________________

                                (October 20, 2010)

Before TJOFLAT, WILSON and HILL, Circuit Judges

PER CURIAM:

      Steven L. Beauvais, appointed counsel for Michael Anthony Grant in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Grant’s conviction and sentence

are AFFIRMED.




                                         2